This was the petition of an infant, about the age of fourteen, for the removal of a guardian whom the court had appointed for him while under the age of choice, and the appointment of the petitioner’s brother in his stead. It was stated that the guardian had, by letter, offered the petitioner’s mother to relinquish his guardianship, if she desired and the court would permit, and she now applied along with the infant for the appointment of her other son, in stead of the present guardian. The chancellor on circuit rejected the petition, and ow appeal his decree was confirmed by the whole court.